                      IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

JOHN D. COLEMAN, Individually, and as        )
Administrator and Personal Representative of the
                                             )
Estates of Ervin Coleman and Horace Coleman  )
(Both Deceased)                              )
                                             )
And                                          )
                                             )
GARY W. COLEMAN, as Surviving Brother of     )
Ervin Coleman (Deceased)                     )
                                             )
And                                          )
                                             )
JAYDEN COLEMAN, Surviving Grandson           )
Of Horace Coleman (Deceased), By and Through )
his Next Friend And Natural Mother,          )
TILACKIA JACKSON                             )
                                             )
And                                          )      Case No. 6:18-cv-03232-BP
                                             )
ADRIONA COLEMAN, Surviving Granddaughter )
Of Horace Coleman (Deceased)                 )
                                             )
                                             )
               Plaintiffs,                   )
                                             )
v.                                           )
                                             )
RIPLEY ENTERTAINMENT, INC.                   )
d/b/a “RIDE THE DUCKS”, et. al.              )
                                             )
               Defendants.                   )

        MOTION FOR APPROVAL OF SETTLEMENT APPORTIONMENT UNDER
                     §537.095 RSMo. and §474.010 RSMo.


       COME NOW, the above-named Plaintiffs, by and through their counsel, and

move this Court for approval of a proposed settlement apportionment pursuant to

§537.095 RSMo. and §474.010 RSMo. In support, the Plaintiffs state as follows:




        Case 6:18-cv-03232-MDH Document 118 Filed 04/12/19 Page 1 of 6
       1.     That Plaintiff John D. Coleman is the natural brother of Decedents Ervin

Coleman and Horace Coleman; Plaintiff Gary W. Coleman is the natural brother of Decedents

Ervin Coleman and Horace Coleman; Plaintiff Jayden Coleman is the natural minor grandson

of Decedent Horace Coleman and that Plaintiff Adriona Coleman is the natural granddaughter

of Decedent Horace Coleman.

       2.     Plaintiffs, individually, and through Plaintiffs’ counsel, have thoroughly

investigated, notified and identified all surviving heirs entitled to the proceeds of the Estates

of Ervin Coleman and Horace Coleman.

       3.     The results of Plaintiffs’ and Plaintiffs’ counsel’s investigations concluded that

Decedent Ervin Coleman was born on August 11, 1941, and died on July 19, 2018. Ervin

Coleman did not father any children prior to his death. That Horace Coleman was born on

January 14, 1948, and died on July 19, 2018. Horace Coleman had no surviving children at

the time of his death and that Plaintiff Jayden Coleman, a minor, and Plaintiff Adriona

Coleman are the surviving heirs of Horace Coleman. Donovan Hall is also a surviving heir of

Horace and Ervin Coleman. Donovan Hall is represented by other counsel.

       4.     That beyond John D. Coleman, Gary Coleman, Jayden Coleman and Adriona

Coleman, and Donovan Hall there are no other individuals in the class of persons entitled to

bring an action for damages for the wrongful death of Decedents Ervin Coleman and Horace

Coleman as defined within §537.080 RSMo.

       5.     That plaintffs’ causes of action in this matter against defendant Ripley

Entertainment, Inc. d/b/a “Ride the Ducks” et al., are for wrongful death brought pursuant to

§537.080 RSMo.

       6.     That Decedents Ervin Coleman and Horace Coleman died on July 19, 2018, in

Branson, Missouri as a result of the sinking of a Duck Boat owned and operated by the

Defendants.
                                    2
        Case 6:18-cv-03232-MDH Document 118 Filed 04/12/19 Page 2 of 6
       7.     That Plaintiffs have alleged that Defendant Ripley Entertainment Inc., d/b/a

“Ride the Ducks”, et al negligence, carelessness and recklessness caused or contributed to the

death of Ervin Coleman and Horace Coleman.

       8.     The Plaintiffs each have agreed to compromise and fully settle all claims made

or which could have been made by the Plaintiffs or any of them against the Defendant which

in any way arise from or which in any way are related to the deaths of Ervin Coleman and

Horace Coleman in exchange for a one-time payment [jointly and severally]. Pursuant to

§537.095 RSMo. the Plaintiffs request that this Court enter an order approving and

authorizing that settlement apportionment agreement.

       9.     Pursuant §537.095 RSMo the Plaintiffs and each of them likewise request that

this Court enter an order apportioning the settlement proceeds as set forth further below.

       10.    That §537.095 RSMo provides in relevant part:

              537.095. 1. Except as provided in subsection 2 of this section, if two
              or more persons are entitled to sue for and recover damages as
              herein allowed, then any one or more of them may compromise or
              settle the claim for damages with approval of any circuit court, or
              may maintain such suit and recover such damages without joinder
              therein by any other person, provided that the claimant or petitioner
              shall satisfy the court that he has diligently attempted to notify all
              parties having a cause of action under section 537.080. Any
              settlement or recovery by suit shall be for the use and benefit of
              those who sue or join, or who are entitled to sue or join, and of
              whom the court has actual written notice.

              2. When any settlement is made, or recovery had, by any Plaintiff
              ad litem, the persons entitled to share in the proceeds thereof shall
              be determined according to the laws of descent, and any settlement
              or recovery by such Plaintiff ad litem shall likewise be distributed
              according to the laws of descent unless special circumstances
              indicate that such a distribution would be inequitable, in which case
              the court shall apportion the settlement or recovery in proportion to
              the losses suffered by each person or party entitled to share in the
              proceeds and, provided, that any person entitled to share in the
              proceeds shall have the right to intervene at any time before any
              judgment is entered or settlement approved under this section.


                                    3
        Case 6:18-cv-03232-MDH Document 118 Filed 04/12/19 Page 3 of 6
              3. In any action for damages under section 537.080, the trier of the
              facts shall state the total damages found, or upon the approval of
              any settlement for which a petition or application for such approval
              has been filed, the court shall state the total settlement approved.
              The court shall then enter a judgment as to such damages,
              apportioning them among those persons entitled thereto in
              proportion to the losses suffered by each as determined by the court.

              4. The court shall order the claimant:
              (1) To collect and receipt for the payment of the judgment;
              (2) To deduct and pay the expenses of recovery and collection of the
              judgment and the attorneys' fees as contracted, or if there is no
              contract, or if the party sharing in the proceeds has no attorney
              representing him before the rendition of any judgment or settlement,
              then the court may award the attorney who represents the original
              Plaintiff such fee for his services, from such persons sharing in the
              proceeds, as the court deems fair and equitable under the
              circumstances;
              (3) To acknowledge satisfaction in whole or in part for the judgment
              and costs;
              (4) To distribute the net proceeds as ordered by the court; and
              (5) To report and account therefor to the court. In its discretion the
              court may require the claimant to give bond for the collection and
              distribution. (underlining added).

       11.    Pursuant §474.010 RSMo., the Plaintiffs and each of them likewise request that

this Court enter an order apportioning the settlement proceeds as set forth further below.

       12.    In addition, RSMo. §474.010 provides in pertinent part that:

              All property as to which any Decedent dies intestate shall descend
              and be distributed, subject to the payment of claims, as follows:

              2. The part not distributable to the surviving spouse, or the entire
              intestate property, if there is no surviving spouse, shall descend and
              be distributed as follows:

              (a) To the Decedent’s children, or their descendants, in equal parts;
              (b) If there are no children, or their descendants, then to the
              Decedent’s father, mother, brothers and sisters or their descendants
              in equal parts;

              (c) If there are no children, or their descendants, father, mother,
              brother or sister, or their descendants, then to the grandfathers,
              grandmothers, uncles and aunts or their descendants in equal parts;


                                    4
        Case 6:18-cv-03232-MDH Document 118 Filed 04/12/19 Page 4 of 6
               (d) If there are no children or their descendants, father, mother,
               brother, sister, or their descendants, grandfather, grandmother,
               uncles, aunts, nor their descendants, then to the great-grandfathers,
               great-grandmothers, or their descendants, in equal parts; and so on,
               in other cases without end, passing to the nearest lineal ancestors
               and their children, or their descendants, in equal parts; provided,
               however, that collateral relatives, that is, relatives who are neither
               ancestors nor descendants of the Decedent, may not inherit unless
               they are related to the Decedent at least as closely as the ninth
               degree, the degree of kinship being computed according to the rules
               of the civil law; that is, by counting upward from the Decedent to
               the nearest common ancestor, and then downward to the relative,
               the degree of kinship being the sum of these two counts, so that
               brothers are related in the second degree;


       13.     That Plaintiffs have entered into a contract with their counsel The Witherspoon

Law Group and request that reimbursement of case expenses incurred by their counsel in the

litigation of this matter to be approved as fair and reasonable.

       14.     That Plaintiffs have entered into a binding contract with counsel The

Witherspoon Law Group for the litigation and settlement of the above-captioned matter, and

under that agreement, the Plaintiffs and each of them have agreed to reimburse The

Witherspoon Law Group for case expenses and to pay it attorney fees as contracted.

       15.     The Plaintiffs find those attorney’s fees to be fair and reasonable, and request

that those attorney’s fees be paid and satisfied from the settlement funds referenced above.

       16.     That pursuant to §474.010 RSMo, Plaintiffs request that after the deduction of

attorney’s fees and case expenses from the settlement proceeds described above the Court order a

fair, reasonable and just apportionment of the remaining settlement proceeds.

       17.     That in the event this Court should approve this settlement and apportionment

agreement, the Plaintiffs and each of them and defendant Ripley Entertainment Inc. d/b/a “Ride

the Ducks” et al request that the Plaintiffs be authorized and instructed by the Court to execute a

fully written release in favor of defendant Ripley Entertainment Inc. d/b/a “Ride the Ducks” et al

                                    5
        Case 6:18-cv-03232-MDH Document 118 Filed 04/12/19 Page 5 of 6
to enter a satisfaction of any judgment or Order entered by this Court; to acknowledge receipt of

the proceeds of this settlement; and to make further distribution of the involved settlement

proceeds as the Court so directs.

       WHEREFORE, Plaintiffs respectfully move the Court to enter its Order approving the

apportioning the settlement proceeds as set forth above.


                                                     Respectfully Submitted,

                                                     /s/Nuru Witherspoon
                                                     Nuru Witherspoon
                                                     Missouri Bar Number #66812
                                                     Ernesto D. Sigmon (Admitted Pro Hac Vice)
                                                     Texas Bar No 24010397
                                                     The Witherspoon Law Group
                                                     1717 McKinney Ave., Suite 700
                                                     Dallas, Texas 75202
                                                     (214) 773-1133 PH
                                                     (972) 696-9982 FX

                                                     ATTORNEYS FOR PLAINTIFFS




                                      Certificate of Service

I hereby certify that on the 12th day of April, 2019, the foregoing was filed electronically with
the Clerk of the Court to be served by operation of the Court’s electronic filing system upon all
attorneys of record.

                                                     /s/Nuru Witherspoon
                                                     Nuru Witherspoon




                                    6
        Case 6:18-cv-03232-MDH Document 118 Filed 04/12/19 Page 6 of 6
